          Case 1:19-cv-08423-GHW Document 104 Filed 09/08/20 Page 1 of 1

                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 9/8/20
----------------------------------------------------------------- X
                                                                  :
AFTERN SANDERSON,                                                 :
                                                                  :
                                                  Plaintiff,      :         1:19-cv-08423-GHW
                                                                  :
                              -v -                                :             ORDER
                                                                  :
LEG APPAREL LLC, AMIEE LYNN                                       :
ACCESSORIES, INC., STEVEN H.                                      :
SPOLANSKY, MELISSA ROMANINO, STUART :
DIAMOND,                                                          :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         The Court has received the proposed case management plan filed by Defendants. Dkt. No.

102. The Court will hold a conference call regarding the parties’ proposed case management plan on

September 10, 2020 at 4:00 p.m. The parties are directed to use the dial-in information and access

code noted in the Court’s Emergency Rules in Light of COVID-19 available on the Court’s website,

and are specifically directed to comply with Emergency Rule 2(C).

SO ORDERED.

Dated: September 5, 2020                                         __________________________________
                                                                         GREGORY H. WOODS
                                                                        United States District Judge
